Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/780716 application originally filed June 01, 2018.
Amended claims 1, 2, 22, 24-28 and 33-38, filed December 20, 2021, are pending and have been fully considered.  Claims 3-21, 23, 29-32 and 39-46 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 22, 24-28 and 33-38 is/are rejected under 35 U.S.C. 103 as obvious over Bush et al. (US 2015/0252278) hereinafter “Bush” in view of Fang et al. (US 8,992,636), Burrington et al. (US 2014/0080743) hereinafter “Burrington” and Barbour (US 2013/0233267).
Regarding Claims 1 and 33
	Bush discloses in the abstract and paragraph 0028, the composition of the present invention related to a quaternary ammonium salt detergent and the use of such quaternary ammonium salt detergents in a fuel composition to reduce diesel injector deposits and remove or clean up existing deposits on the diesel injectors. 
naphtha, and certain alcohols. In one embodiment, these alcohols contain at least 2 carbon atoms, and in other embodiments at least 4, at least 6 or at least 8 carbon atoms. In another embodiment, the solvent of the present invention contains 2 to 20 carbon atoms, 4 to 16 carbon atoms, 6 to 12 carbon atoms, 8 to 10 carbon atoms, or just 8 carbon atoms. These alcohols often have a 2-(C.sub.1-4 alkyl) substituent, namely, methyl, ethyl, or any isomer of propyl or butyl. Examples of suitable alcohols include 2-propylheptanol, 2-methyldecanol, 2-ethylpentanol, 2-ethylhexanol, 2-ethylnonanol, 2-propylheptanol, 2-butylheptanol, 2-butyloctanol, isooctanol, dodecanol, cyclohexanol, methanol, ethanol, propan-1-ol, 2-methylpropan-2-ol, 2-methylpropan-1-ol, butan-1-ol, butan-2-ol, pentanol and its isomers, and mixtures thereof. 
	It is to be noted, Bush discloses the addition of a solvent to the fuel composition but fails to provide the specific amount of solvent present in the fuel composition.
	However, it is known in the art to add a solvent component in an effective amount to a fuel additive and fuel composition and its preparation for an engine, for improving performance of fuel injectors and a method for cleaning fuel injectors for an engine, wherein the fuel additive includes a quaternary ammonium salt derived from a reaction of a hydrocarbyl substituted anhydride, a tertiary amine and a hydroxyl-containing epoxide, wherein the tertiary amine is devoid of primary and secondary amino groups, as taught by Fang. 
	Fang discloses in the abstract, a fuel additive and its preparation for a engine, a fuel containing the additive, a fuel additive concentrate, a method for improving performance of fuel injectors and a method for cleaning fuel injectors for an engine. The fuel additive includes a solvents, demulsifiers, lubricity additives, friction modifiers, amine stabilizers, combustion improvers, dispersants, antioxidants, heat stabilizers, conductivity improvers, metal deactivators, marker dyes, organic nitrate ignition accelerators, cyclomatic manganese tricarbonyl compounds, and the like. In some aspects, the compositions described herein may contain about 60 weight percent or less, based on the total weight of the additive concentrate, of one or more of the above additives. Similarly, the fuels may contain suitable amounts of conventional fuel blending components such as methanol, ethanol, butanol, isobutanol, fatty acid alkyl ester, dialkyl ethers, 2-ethylhexanol, and the like. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the solvent(s) of Bush in an effective amount, as taught by Fang.  The motivation to do so is to add a solvent component in an effective amount to a fuel additive and fuel composition and its preparation for an engine, for improving performance of fuel injectors and a method for cleaning fuel injectors for an engine.
	Bush discloses in paragraph 0151, the ester or amide containing quaternary ammonium salts are present in the fuel in the amount of up to 25 wt%.

(i) a compound comprising at least one tertiary amino group and a hydrocarbyl-substituent derived from a hydrocarbon having a number average molecular weight of from about 100 to about 500 can be, for example, a polyolefin, a polyalkene, or an ester or polyester.   The hydrocarbyl-substituent can therefore include, for example, the reaction product of: (a) the condensation product of a hydrocarbyl-substituted acylating agent and a compound having an oxygen or nitrogen atom capable of condensing the acylating agent where the condensation product has at least one tertiary amino group; and
(ii) a quaternizing agent suitable for converting the tertiary amino group of compound (i) to a quaternary nitrogen; the quaternizing agent is selected from the group consisting of dialkyl sulfates, benzyl halides, hydrocarbyl substituted carbonates; hydrocarbyl epoxides, hydrocarbyl epoxides in combination with an acid, or mixtures thereof (see paragraph 0020).
It is to be noted, Bush discloses a hydrocarbyl substituent acylating agent derived from a hydrocarbon having a low molecular weight but fails to specifically disclose the claimed hydrocarbyl substituent of the acylating agent of the present invention.
However, it is known in the art that a hydrocarbyl substituent acylating agent derived from a hydrocarbon having a low molecular weight may include dodecenyl, hexadecenyl or octadecenyl succinic anhydrides, as taught by Burrington.  Burrington discloses in paragraph 0047, a functional fluid containing stable compositions.  The stabilizing component includes a quaternary salt.  Burrington discloses in paragraph 0048, the quaternary salt may include the reaction product of: (i) at least one compound selected from the group consisting of: (a) the condensation product of a hydrocarbyl-substituted acylating agent and a compound having an oxygen or nitrogen atom capable of condensing with said acylating agent and said condensation product further having a tertiary amino group; (b) a polyalkene-substituted amine having at least one tertiary amino group; and (c) a Mannich reaction product having a tertiary amino group, said Mannich reaction product being prepared from the reaction of a hydrocarbyl-substituted phenol, an aldehyde, and an amine; and (ii) a quaternizing agent suitable for converting the tertiary amino group of compound (i) to a quaternary nitrogen. 
Burrington further discloses in paragraph 0118, the stabilizing component includes a low molecular weight acylated nitrogen compound derived from an alkyl succinic anhydride and an alkanolamine.  Burrington further discloses in paragraph 0120, suitable examples of the alkyl succinic anhydride include dodecenyl succinic anhydride, pentadecenyl succinic anhydride, hexadecenyl succinic anhydride, octadecenyl succinic anhydride, heptadecenyl succinic anhydride, and the like. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the hydrocarbyl substituent acylating agent derived from a hydrocarbon having a low molecular weight of Bush would encompass dodecenyl, hexadecenyl or octadecenyl succinic anhydrides, as taught by Burrington.  The motivation to do so is to use low molecular weight acylating agents that aid in the turbidity of the fluid composition.
It is to be noted, Bush fails to specifically disclose a hydrolyzed alkenyl succinic acid or anhydride with a molecular weight M of 550.
However, it is known in the art to add a hydrolyzed alkenyl succinic acid or anhydride with a molecular weight M of 550 to a fluid composition.  Barbour discloses in paragraphs 0075, hydrolyzed anhydrides. The hydrocarbon of the substituted hydrocarbon additive and/or the primary hydrocarbyl group of the hydrocarbyl-substituted succinic acylating agent generally contains an average of at least about 8, or about 30, or about 35 up to about 350, or to about 200, or to about 100 carbon atoms. In one embodiment, the hydrocarbyl group is derived from polyisobutylene. The polyisobutylene can have a number average molecular weight (Mn) from 300 to 5000.  Barbour further discloses in paragraph 0065, the additional additive compounds are present in the amount of 0.001 to 25 wt% of the composition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add to the fluid composition of Bush the hydrolyzed anhydrides of Barbour.  The motivation to do so is to use low molecular weight acylating agents that aid in the stability of the fluid composition.
It is to be noted, Bush modified by Fang, Burrington and Barbour overlap the claimed composition and method of the presently claimed invention and therefore it would be expected that the composition would have less than 0.10 mL of dropout when stored at -18°C for 2 weeks,
The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 2
	Bush discloses in paragraph 0065, the quaternizable amino group is primary, secondary and tertiary.
Regarding Claim 22
	Bush discloses in paragraphs 0014-0017 and 0019, a method for fueling an internal combustion engine, comprising: A. supplying to said engine: a fuel which is liquid at room temperature; and a quaternary ammonium salt and a quaternizing agent suitable for converting the tertiary amino group.
Regarding Claims 24, 25, 28, 34, 35 and 38
	Busch further discloses in paragraphs 0039-0059, a succinimide quaternary ammonium salt detergents with low molecular weight, wherein alkylated agent is substituted with polyalkylene, including polyisobutylene, having a number average molecular weight of from about 100 to about 500.
Regarding Claims 26, 27, 36 and 37
	Bush discloses the method of claim 36 but fails to further teach the corrosion inhibitor amount of the present invention.
	However, Barbour discloses in paragraphs 0065 and 0069, the corrosion inhibitors include octylamine octanoate, condensation products of dodecenyl succinic acid or anhydride 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the corrosion inhibitors of Barbour to the composition of Bush in order to reduce deposit formation.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Applicants presented arguments that are directed to unexpected results with results from comparative example and examples.  Applicants overall argued: “Applicants note that additive package (EX 8) of the present application is the 1000 M imide epoxide quaternary ammonium salt of Barbour and COMPAT -3 of Burrington. The results show that the ester salts are surprisingly more stable than the amide salts, a feature not taught or suggested referenced Bush, Barrington, and Barbour combination. Applicants respectfully assert that, not only does the referenced combination not teach or suggest that packages with improved package stability are desirable, it does not teach the combination of a low molecular weight ester salt with an anhydride having a M of 550 would result in improved package stability as compared to packages having salts with a molecular weight above 300 and anhydrides with 1000 M. It therefore follows that the improvement is unexpected and the claimed composition is non-obvious over the Bush, Burrington, and Barbour combination.” 
Applicants arguments are not deemed persuasive.  Applicants have maintained that the provided examples and comparative examples defined in the specification disclose “unexpected results”.  The examiner maintains the acknowledgment of these results, however, it is maintained that the examples are insufficient to overcome the above rejection because (1) applicants have not compared sufficient examples of the claimed invention to the teachings of the reference(s) and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use a specific quaternary ammonium, specific amounts of quaternary ammonium salt, specific molecular weights of the anhydrides and/or acids, a specific solvent and a specific additive blend which are all not commensurate in scope with independent claim 1.  Additionally, the “dropout” only shows in A-5 the result of “less than 0.10 mL of dropout” at “2 weeks”.  Applicants results fails to show a trend for the results or have not provided sufficient comparative results.  Applicants submitted evidence fails to provide sufficient trend of unexpected results in relation to the combination of reference(s).  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356.  As stated in the above rejection, Bush modified by Burrington and Barbour discloses the combination of a low molecular weight salt with an anhydride having a Mn of 550.  As stated in the above rejection, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add to the fluid .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on PTO-892 include D’Alencon (US 2014/0033604).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Latosha Hines/Primary Examiner, Art Unit 1771